     Case 3:20-cv-03678-MCR-EMT Document 35 Filed 03/22/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

UNITED STATES OF AMERICA
AND THE STATE OF FLORIDA,
ex rel. ROBERT V. SMITH,

             Qui Tam Plaintiff,

v.                                    CASE NO.: 3:20-cv-03678/MCR/EMT

JAY A. ODOM; OKALOOSA
COUNTY, BOARD OF COUNTY
COMMISSIONERS,

             Defendants.

__________________________________________________________________

        PLAINTIFF’S RESPONSE TO MARCH 15, 2021 ORDER
__________________________________________________________________

      NOW INTO COURT, comes Plaintiff, United States of America and the

State of Florida, ex rel. Robert V. Smith (“Smith”), by and through his undersigned

counsel, files this Response to the Court’s March 15, 2021 Order and to Show Cause

Why Seal on the Amended Complaint is Proper. In support thereof, Plaintiff, Smith

states as follows:

      1.     On February 26, 2021, Plaintiff filed an Unopposed Motion for

Extension of time to File Amended Complaint (“Motion to Extend”). The Motion

to Extend was made in good faith and not for purposes of delay.


                                    Page 1 of 7
     Case 3:20-cv-03678-MCR-EMT Document 35 Filed 03/22/21 Page 2 of 7




        2.   On March 1, 2021, the Court granted Plaintiff’s Motion to Extend. As

a result, Plaintiff’s Amended Complaint was due to be filed on or before March 12,

2021.

        3.   On March 12, 2021, Plaintiff filed his Amended Complaint under seal.

        4.   On March 15, 2021, the Court entered an Order requiring Plaintiff to

“advise the Court as to whether the Complaint should be stayed and/or remain under

seal for 60 days pursuant to Florida law or otherwise show cause why the seal on the

Amended Complaint is proper at this stage of the proceedings.”

        5.   Plaintiff’s Amended Complaint added the State of Florida as a party.

Plaintiff has served the sealed Amended Complaint on the State of Florida pursuant

to the Florida False Claims Act. § 68.083(3), Fla. Stat.

        6.   A complaint filed pursuant to the Florida False Claims Act is filed

under seal. §§ 68.083(2), (5), Fla. Stat. While under seal, the State of Florida has

time to investigate the allegations contained in the sealed Amended Complaint and

determine whether to intervene in this action.       § 68.083(3), Fla. Stat. (“The

department, or the Department of Financial Services under the circumstances

specified in subsection (4), may elect to intervene and proceed with the action, on

behalf of the state, within 60 days after it receives both the complaint and the

material evidence and information.”). Moreover, the State of Florida may, for good




                                     Page 2 of 7
     Case 3:20-cv-03678-MCR-EMT Document 35 Filed 03/22/21 Page 3 of 7




cause shown, request the Court to extend the time during which the Amended

Complaint remains under seal pursuant to §68.083(2). § 68.083(5), Fla. Stat.

      7.     Because the State of Florida was added a party and is allowed time to

investigate and to decide whether to intervene, the Amended Complaint is properly

sealed pursuant to the Florida False Claims Act. §§ 68.083(2), (5); see also United

States ex rel. Klusmeier v. Bell Constructors, Inc., No. 08-80442-CIV, 2009 WL

10667472, at *1 (S.D. Fla. Nov. 17, 2009), aff'd sub nom. Klusmeier v. Bell

Constructors, Inc., 469 F. App'x 718 (11th Cir. 2012) (granting motion to file First

Amended Complaint under seal and serve the State of Florida where

First Amended Complaint included additional allegations as well as a claim for

violation of the Florida False Claims Act).

      8.     In addition, because the Amended Complaint contains substantive new

claims and additional allegations, retaining the Amended Complaint under seal will

allow the United States an opportunity to review and consider whether intervention

is appropriate. See, United States ex rel. Davis v. Prince, 766 F. Supp. 2d 679, 684-

85 (E. D. Va. 2011) (holding the statutory requirement that “complaint” be filed

under seal also applied to amended complaints and thus requires full compliance

with Section 3730(b), including re-sealing the complaint, but determining relator’s

complaint did not substantially differ from original complaint rendering sealing




                                     Page 3 of 7
     Case 3:20-cv-03678-MCR-EMT Document 35 Filed 03/22/21 Page 4 of 7




requirement moot);1 see also, United States v. Lincare Holdings, Inc., No. 10-21094-

CIV, 2014 WL 11860706, at *3–4 (S.D. Fla. Mar. 26, 2014) (noting holding in Davis

v. Prince but holding that Defendants were not entitled, as a matter of law, to

dismissal of the Relators' Second Amended Complaint for failure to file that pleading

under seal); United States ex rel. Saldivar v. Fresenius Medical Care Holdings. Inc.,

2013 U.S. Dist. LEXIS 136970 (N.D. Ga. Sept. 17, 2013) (discussing division

among district courts regarding the application of Section 3730(b)(2) to amended

complaints but finding no statutory bar to proceed, despite fact that relator's third

amended complaint not filed under seal).

      9.     Because the Amended Complaint added the State of Florida as a party

pursuant to the Florida False Claim Act and contains substantive new claims and

additional allegations from the original Complaint, the Amended Complaint should

remain sealed pursuant to Florida law and federal law.




1
       But see, United States ex rel. Milam v. Regents of the Univ. of Cal., 912 F.
Supp. 868, 890 (D. Md. 1995) (court found no requirement that amended complaint
be filed under seal); United States ex rel. Branch Consultants, LLC v. Allstate Ins.,
668 F. Supp. 2d 780, 803 (E.D. La. 2009) (rejecting argument that FCA sealing
requirement was jurisdictional or that it applied to amended complaints, noting that
the amended complaint “alleges the same type of fraudulent conduct as the original
complaint”); Wisz ex rel. United States v. C/HCA Dev., Inc., 31 F. Supp. 2d 1068
(N.D. Ill. 1998) (rejecting argument that statute's sealing requirements apply to
subsequently filed complaints, and finding that FCA sealing requirements are
procedural and not jurisdictional).

                                     Page 4 of 7
     Case 3:20-cv-03678-MCR-EMT Document 35 Filed 03/22/21 Page 5 of 7




      WHEREFORE, Plaintiff, Smith respectfully requests that this Court continue

to maintain the Amended Complaint under seal until the State of Florida and the

United States have an opportunity to investigate and consider whether to intervene

pursuant to the federal False Claims Act and the Florida False Claims Act.

      Respectfully submitted this 22nd day of March, 2021.


                                       /s/ Amelia H. Beard
                                       AMELIA H. BEARD
                                       Florida Bar No. 84286
                                       MICHAEL J. SCHOFIELD
                                       Florida Bar No. 373656
                                       ELIZABETH C. BILLHIMER
                                       Florida Bar No. 0121986
                                       CLARK PARTINGTON
                                       1414 County Highway 283S, Ste. B.
                                       Santa Rosa Beach, Florida 32459
                                       (850) 650-3304 telephone
                                       (850) 650-3305 facsimile
                                       abeard@clarkpartington.com
                                       mschofield@clarkpartington.com
                                       ebillhimer@clarkpartington.com
                                       wlemon@clarkpartington.com
                                       Attorneys for Robert V. Smith


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

served by electronic mail via the Court’s transmission of the Notice of Electronic

Filing to the following, this 22nd day of March, 2021:




                                     Page 5 of 7
    Case 3:20-cv-03678-MCR-EMT Document 35 Filed 03/22/21 Page 6 of 7




A. BENJAMIN GORDON, III, ESQUIRE
Anchors Gordon, P.A.
2113 Lewis Turner Blvd., Suite 100
Fort Walton Beach, FL 32547
(850) 863-1974
(850) 863-1591 Facsimile
bgordon@anchorsgordon.com
cyndi@anchorsgordon.com

SARAH WILBANKS, ESQUIRE
NATHANIEL H. HUNT, ESQUIRE
PETER J. KIRSCH, ESQUIRE
Kaplan Kirsch & Rockwell LLP
1675 Broadway, Suite 2300
Denver, CO 80202
(303) 825-7029
(303) 825-7005 Facsimile
swilbanks@kaplankirsch.com
nhunt@kaplankirsch.com
pkirsch@kaplankirsch.com
COUNSEL FOR DEFENDANT
JAY A. ODOM

GREGORY T. STEWART, ESQUIRE
LYNN M. HOSHIHARA, ESQUIRE
KERRY A. PARSONS, ESQUIRE
Nabors, Giblin & Nickerson, P.A.
1500 Mahan Drive, Suite 200
Tallahassee, Florida 32308
(850) 224-4070
(850) 224-4073 Facsimile
gstewart@ngnlaw.com
lhoshihara@ngnlaw.com
kparsons@ngnlaw.com
legal-admin@ngnlaw.com
COUNSEL FOR DEFENDANT
OKALOOSA COUNTY, BOARD OF COUNTY COMMISSIONERS




                                Page 6 of 7
      Case 3:20-cv-03678-MCR-EMT Document 35 Filed 03/22/21 Page 7 of 7




And by email to
DAVID M. SOBOTKIN, ESQUIRE
Trial Attorney
U.S. Department of Justice
Civil Division, Fraud Section
Post Office Box 261
Ben Franklin Station
Washington, D.C. 20044
(202) 353-1291
David.m.sobotkin@usdoj.gov
ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

And by regular U.S. mail to the State of Florida
ASHLEY MOODY, ATTORNEY GENERAL
Office of the Attorney General
State of Florida
PL-01 The Capitol
Tallahassee, FL 32399-1050
And
JIMMY PATRONIS, Chief Financial Officer
Florida Department of Financial Services
200 East Gaines Street
Tallahassee, FL 32399




                                    /s/ Amelia H. Beard
                                    AMELIA H. BEARD




                                  Page 7 of 7
